Amendment to substitute opinion on rehearing delivered June 12, 1972 Appeal from Benton Chancery Court, Ted P. Coxsey, Chancellor. Lyle Brown, Justice. In our supplemental opinion on rehearing we held that appellants’ action was barred by both the three-year and the five-year statute of limitations. Upon reconsideration we are of the opinion that the daim of Gertrude McBroom is not so barred. She was not a party to the determination of heirship proceedings and the undisputed testimony showed that she was not aware of her father’s death until 1970. Not being a party to those proceedings, her limitation for filing an action is governed by the statute covering a limitation of action (seven years) for recovery of an interest in land, Ark. Stat. Ann. § 37-101 (Repl. 1962). Gertrude McBroom is therefore entitled to her one-third interest in the land. To that extent the opinion is amended.